Case 5:21-cr-00084-JKP Document 5 Filed 02/24/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION F | L E D

UNITED STATES OF AMERICA,

FEB 2 4 2021

Case No. SA-21-CR-

SAZICR

 

MARK JOSEPH UHLENBROCK

GOVERNMENT’S MOTION FOR DETENTION HEARING, FOR DETENTION,
AND FOR CONTINUANCE

TO THE UNITED STATES MAGISTRATE JUDGE:

The Government, by and through the United States Attorney for the Western District of
Texas and the undersigned Assistant United States Attorney, and pursuant to 18 U.S.C. § 3141, e¢.
seg, moves for pretrial detention of Defendant; for a detention hearing regarding the above-named
Defendant: and for a continuance of said hearing. In support of these motions, the Government
shows as follows:
I, MOTION FOR DETENTION HEARING

The Government requests that a hearing be set regarding detention pursuant to 18 U.S.C.

§ 3142(f), as this matter involves one of more of the following:

O an offense with a maximum sentence of life imprisonment or death
O a qualifying controlled substance offense with a maximum sentence of 10 years or more
O a felony offense that involves the possession or use of a firearm (including but not limited

to felon in possession of a firearm), destructive device, or any other dangerous weapon

O a felony offense that is a crime of violence as defined under 18 U.S.C. § 3156(a)(4) to
include a felony offense under 18 U.S.C. chapter 77, 109a, 110 or 117

O a felony offense that involves a minor victim

O an offense that involves failure to register as a sex offender under 18 U.S.C. § 2250
Case 5:21-cr-00084-JKP Document 5 Filed 02/24/21 Page 2 of 4

a serious risk that the Defendant will flee

x

0 a serious risk that the Defendant will obstruct or attempt to obstruct justice
I. MOTION FOR DETENTION
Grounds for detention. The Government further requests that Defendant be detained
pending trial in this case pursuant to 18 U.S.C. §§ 3141(a) and 3142(e), because no condition or
combination of conditions will reasonably assure:
XK Defendant’s appearance as required
XM the safety of any other person or the community
II. MOTION FOR CONTINUANCE

Three-day continuance. Pursuant to 18 U.S.C. § 3142(f), the Government moves for a
three-day continuance of the detention hearing in the matter.
IV. NOTICE OF REBUTTABLE PRESUMPTION IN FAVOR OF DETENTION
Presumption of detention. In addition, the Government gives notice that 18 U.S.C. §
3142(e)(3) establishes a rebuttable presumption that no condition or combination of conditions
will reasonably assure the appearance of the person as required and the safety of the community,
because there is probable cause to believe that Defendant committed:

O a qualifying controlled substance offense with a maximum sentence of 10 years or more

O an offense under 18 U.S.C. § 924(c)

O an offense under 18 U.S.C. chapter 77 for which a maximum term of imprisonment of 20
years or more is prescribed

O a qualifying offense involving a minor victim
Vv. NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10
DAYS

Temporary detention. The Government gives notice, pursuant to 18 U.S.C. § 3142(d), that

Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a
Case 5:21-cr-00084-JKP Document5 Filed 02/24/21 Page 3 of 4

danger to any other person or the community, and Defendant was:

O

O

at the time the offense was committed, on release pending trial for a felony offense

at the time the offense was committed, on release pending imposition or execution of
sentence, appeal of sentence or conviction, or completion of sentence for an offense

at the time the offense was committed, on probation or parole for an offense

and is not, a United States citizen or not admitted lawfully for permanent residence
Respectfully submitted,

ASHLEY C. HOFF
United States Attorney

BY: /s/
SARAH WANNARKA
Assistant United States Attorney
Texas State Bar No.: 24013710
601 NW Loop 410, Suite 600
San Antonio, Texas 78216-5512
Phone: (210) 384-7100

 
Case 5:21-cr-00084-JKP Document5 Filed 02/24/21 Page 4 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Case No. SA-21-CR-

SA21CROOS4JKP

MARK JOSEPH UHLENBROCK

<
eee ee

ORDER
On this date the Court considered the Government’s Motion to Detain Defendant, and the
Court having reviewed said motion finds that it should be GRANTED.
IT IS HEREBY ORDERED that the Government’s Motion to Detain Defendant is
GRANTED.
IT IS FURTHER ORDERED that Defendant’s bond hearing is set for
at a.m. / p.m.

SIGNED AND ENTERED on: February 24, 2021.

 

UNITED STATES MAGISTRATE JUDGE
